 

 

 

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

GUILLERMO ROBLES,
an individual,

DOMINO'S PIZZA LLC, a
limited liability

Plaintiff,
Case No.

Reporter's
Affidavit of Nonappearance

corporation,

)
)
)
)
)
vs. ) 2:15-cv-06599-JGB-E
)
)
)
)
)
)

Defendants.

I, LISA T. OWEN, CSR No. 4475, do hereby

declare as follows:

APC,

That pursuant to the request of Manning Law,

representing the Plaintiff, I did appear remotely

via Zoom videoconference, on Tuesday, September 15,

2020, at 10:30 a.m., for the purpose of placing under

oath and reporting the deposition of the Person Most

Knowledgeable in Accordance with FRCP 30(b) (6); that

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Guillermo Robles vs Domino's Pizza LLC
AFFIDAVIT OF NON-APPEARANCE OF PMK on 09/15/2000

 

 

there was present Babak Hashemi, Manning Law APC; that
the above person and the reporter remained on the Zoom
videoconference until approximately 10:46 a.m., by which
time the aforementioned witness had not appeared for the
purpose of having his or her deposition taken, at which
time the following proceedings were had:

"MR. HASHEMI: Good morning. My name is Babak
Hashemi. I'm counsel to the Manning Law Office in the
case of Guillermo Robles vs. Domino's Pizza LLC, Case
No. 2:16-cv-06599-JGB-E, now pending in the Central
District of California.

"The time is now 10:46. And we have been here
on the Zoom meeting for this deposition since 10:30. A
notice of deposition was served on defendant's counsel,
which was entitled or captioned Plaintiff's Second
Notice of Taking Deposition of Defendant's Person Most
Knowledgeable in Accordance With FRCP 30(b) (6).

"We have not received any indication that a
witness is coming today. So, therefore, I will request
that the court reporter issue a Certificate of
Nonappearance. I will attach the notice of deposition
to the record as Exhibit 1.")

(Exhibit 1 was marked for identification and is

attached.)

Page 2

 

Advanced Depositions
www.advanceddepositions.com | 855.811.3376

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Guillermo Robles vs Domino's Pizza LLC
AFFIDAVIT OF NON-APPEARANCE OF PMK on 09/15/2000

 

I declare under penalty of perjury that the
foregoing is true and correct.
DATED at Long Beach, California, this 15th day

of September, 2020.

 

CSR No. 4475

Page 3

 

 

Advanced Depositions
www.advanceddepositions.com | 855.811.3376

 
—

Go FSF HS DH A BR WH pp

Be Re YP NY Ye NR NR NY Ne Be Re oe ee Oe Oe OL Ln
oN DR YB NHN KF SO we A AA EE GB HP 2s

 

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)

MANNING LAW, APC
20062 S.W. Birch St., Suite 200
Newport Beach, CA 92660
Office: (949) 200-8755

ADAPracticeGroup@manninglawoffice.com

Attomeys for Plaintiff
GUILLERMO ROBLES

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

GUILLERMO ROBLES, an
individual,
Plaintiff,
Vv.
DOMINO’S PIZZA LLC, a limited

liability corporation,

Defendant.

 

 

Case No.: 2:16-cv-06599- JGB-E

PLAINTIFF’S SECOND NOTICE OF
TAKING DEPOSITION OF
DEFENDANT’S PERSON OR
PERSONS MOST
KNOWLEDGEABLE IN
ACCORDANCE WITH FRCP 30(b)(6)

DATE: September 15, 2020
TIME: 10:30 A.M.
PLACE: Through remote electronic means

 

 
NO

SO SS —~ CN WA -

10
1]
12
13
14
15
16
17
8
19
20
2]
22
23
24
25
26
27
28

 

PLEASE TAKE NOTICE that In accordance with Federal Rule Civil
Procedure 30(b)(6), Plaintiff Guillermo Robles (“Plaintiff”) will take the remote
deposition Of one or more directors, managers, or other persons to testify on behalf
of Defendant Domino’s Pizza, LLC who is most knowledgeable with respect to the
matters listed in the attached Schedule A, whose address and telephone are known to
Defendant’s attorneys, on September 15, 2020 at 10:30 a.m. by electronic
deposition before a certified shorthand reporter authorized to administer oaths in the
State of California who is present at the specified time and place. An electronic
invitation by the court reporter will be transmitted prior to the deposition.

The deposition may also be videotaped or recorded digitally and may be used
at trial. Said deposition will continue from day to day except on Saturdays, Sundays

and holidays, until completed.

Dated: September 10, 2020 MANNING LAW, APC

By: /s/ Joseph R. Manning Jr., Esq.
Joseph R. Manning Jr., Esq.
Attorneys for Plaintiff

 

 
d= 2 bo

Oo co “SF HN WN

10
il
12

14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

SCHEDULE A
Definitions

1. “PLAINTIFF” shall mean and refer to Plaintiff GUILLERMO
ROBLES.

2. “YOU” or “YOUR?” refers to Defendant DOMINO’S PIZZA LLC, a
Delaware corporation and its agents, successors, assigns, employees, members,
investigators, representatives and all PERSONS or entities acting on its behalf or in
its interest whether present or former attorneys, advisors, agents, partners,
associations, employees, accountants, auditors, representatives or other persons
acting or purporting to act on YOUR behalf.

3. “DEFENDANT” refers to DOMINO’S PIZZA LLC, a limited liability
company and its agents, employees, members, investigators, representatives and all
PERSONS acting on its behalf or in its interest.

4, “ACTION” means and refers to the lawsuit PLAINTIFF filed as
referenced in the above-referenced caption, Case No 2:16-cv-06599-SJO-FFM.

5. “PERSON?” or “PERSONS” means all individuals and entities,
including without limitation, individuals, representatives, associations, companies,
corporations, partnerships, limited partnerships, joint ventures, trusts, estates, public
agencies, departments, divisions, bureaus and boards.

6. “DOCUMENT” means all written, printed means all written, printed,
typed, graphic or otherwise recorded matter, however produced or reproduced
(including non-identical copies, whether different from the original by reason of any
notation made on such copies or otherwise); preliminary, intermediary and final
drafts; writings, drawings, records and recordings of every kind and description,
whether inscribed by hand or by mechanical, electronic, microfilm, photographic or
other means (including information stored on computer storage device or media, as

well as audio, such as tape recordings, or visual means); reproductions of statements,

 
wa f. un No

sa SN

10
il
12
13
14
15
16
17

19
20
2]
22
23
24
25
26
27
28

 

conversations or events; and all agreements, bids, bonds, calendars, change orders,
checks, contracts, correspondence, statements, receipts, returns, summaries, data
books, accounting records, work sheets, spread sheets, computer print-outs,
information storage media, diary entries, drawings and charts (including additions
and revisions), estimates, evaluations, financial statements and records, inter- and
intra-office COMMUNICATIONS, invoices, job site reports, logs, memoranda of
any type minutes of all meetings, notes of all types, orders, including purchase
orders, photographs, records, schedules, including additions and revisions,
surveyor's notes, reports or calculations, reports and studies of any kind, tape
recordings, (including any form of recording of any telephone or other conversation,
interview, conference, or meeting), and all working drawings, papers and files. Note:
If any computer software is necessary to read, print or utilize information contained
in any DOCUMENT, as defined hereinabove, such software shall be identified
together with the DOCUMENT or storage media to which it pertains.

7. “COMMUNICATIONS” means any instance in which words or
information is transferred or transmitted between two or more PERSONS by
whatever manner or means, and regardless of how or by whom the communication
was initiated, including but not limited to, correspondence, conversation,
instructions, meetings, requests, demands, and conferences, and including postings
on social media and texts sent or received from any device.

8. “REPORT(S)” shall include the above definition “DOCUMENT” and
include any such writing that reflects or refers to any oral, verbal, spoken or written
conveyance of any information to any “PERSON” as defined below.

9. “REFLECT OR REFER TO” as used herein shall mean constituting,
consisting of, or pertaining to, evidencing, supporting, contradicting, reflecting, or
resulting from the matter specified, including in each instance, Documents now, or

previously attached or appended to or used in the preparation of any Document

 

 
ee Ww KN

oO S&S SD NS

10
i]
12
13
14
is
16
7
18
19
20
Zl
22
23
24
25
26
27
28

 

called for by each request.

10. “RELATING TO” and “RELATES TO” mean, without limitation,
relating to, constituting, concerning, mentioning, referring to, describing,
summarizing, evidencing, listing, relevant to, demonstrating, tending to prove or
disprove, or explain.

11. “CONCERNING” means, in whole or in part, directly or indirectly,
referring to, relating to, connected with, commenting on, responding to, showing,
describing, analyzing, reflecting, and constituting.

12, “AND” and “OR” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of the discovery request all
responses that might otherwise be construed outside of the request.

13. “POLICY” or “POLICIES” means any practice, procedure, directive,
routine, guideline, rule, course of conduct or code of conduct, written or unwritten,
formal or informal, recorded or unrecorded, which were or have been recognized,
adopted, issued or followed by YOU.

14. The term “WEBSITE” means:

a. All web pages, web applications, resources, and services within
the www.dominos.com domain, its subdomains, and related
domains;

b. All of the information, resources, files, databases, images,
graphics, text, audio, video, multimedia, services, code (including
Hypertext Markup Language (“HTML”), .Net Framework, C#,
ete., Dynamic HTML (including Cascading Style Sheets
(“CSS”)), and any other communications sent by or retrieved
from www.dominos.com to members of the public accessing
them; and

c. Links owned, operated, branded or paid for by Defendant

 

 
i)

~l Nn Ww

oO

10
li
12
i3
14

16
17
18
19
20
21

23
24
25
26
27
28

 

Domino’s Pizza LLC.

15. The term “MOBILE APP” means Defendant Domino’s Pizza LLC’s
mobile application for iPhone that is the subject of this action.

16. “ACCESSIBLE” and “ACCESSIBILITY” refer to:

a. whether the WEBSITE or MOBILE APP is designed, created,
implemented, released, maintained, operated, and controlled in a
manner that allows individuals with disabilities to obtain and use
the information, goods, and services provided on or through the
WEBSITE OR MOBILE APP; and

b. conformance of the WEBSITE or MOBILE APP content with

- WCAG 2.1 LEVEL AA.

17. “SCREEN READING SOFTWARE PROGRAMS” refers to programs
that vocalize visual information on the screen of an electronic device, magnify visual
information on the screen of an electronic device, or display the content on a
refreshable Braille display such that blind persons can independently access the
Internet and associated computer software programs.

18. “WCAG 2.1 LEVEL AA” refers to the standards of Internet website
and mobile application accessibility published by the World Wide Web Consortium
and available at https://www.w3.org/TR/WCAG21/.

Topics

The deposition of one or more officers, directors, managing agents, or other
persons designated by Defendant Domino’s Pizza LLC will cover the following
topics relating to the period from J anuary 1, 2014 to the present unless another
period is specified:

1. The design, creation, implementation, release, maintenance, ownership,
operation, and control of the WEBSITE. This topic includes:

a. The coding, design, and format of the WEB SITE;

 

 
Oo C7 “ DN He BSB WD NN

NO DN BQ RA RD NG DQ DD metre theme am
SN DH CR Be RR NO — CF DO COC I HR wm S&P WD BB & &

to
oo

 

2.

b. How, when, where, and by whom (including third parties) the
WEBSITE (including the content thereon) is or was designed,
created, implemented, released, maintained, operated, and
controlled; and

c. How, when, where, and by whom “bugs” or other defects of the
WEBSITE are addressed or resolved.

The design, creation, implementation, release, maintenance, ownership,

operation, and control of the MOBILE APP. This topic includes:

av FY

8.
9.

a. The coding, design, and format of the MOBILE APP;

b. How, when, where, and by whom (including third parties) the
MOBILE APP (including the content thereon) is or was designed,
created, implemented, released, maintained, operated, and
controlled; and

c. How, when, where, and by whom “bugs” or other defects of the
MOBILE APP are addressed or resolved.

The purpose, function, and use of YOUR WEBSITE.

The purpose, function, and use of YOUR MOBILE APP.

All marketing, consumer, and cost/benefit studies of YOUR WEBSITE.
All marketing, consumer, and cost/benefit studies of YOUR MOBILE

All marketing plans for YOUR WEBSITE.
All marketing plans for YOUR MOBILE APP.

All efforts planned or contemplated to heighten the enjoyment and ease

of use of YOUR WEBSITE to visitors.

10.

All efforts planned or contemplated to heighten the enjoyment and ease -

of use of YOUR MOBILE APP to users

11.

The actions taken to market goods and services available at YOUR

 
Ne

SO CO “I DH nH ff WwW

10
1]
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

retail locations through YOUR WEBSITE.
12. The actions taken to market goods and services available at YOUR
retail locations through YOUR MOBILE APP.
13. YOUR POLICY or POLICIES regarding ACCESSIBLITY of the
WEBSITE in effect in 2015, including:
a. All POLICY or POLICIES YOU developed or purported to
follow regarding procurement of accessible information technology
products and services that YOU use to communicate with or
interact with the public, including copies of any such documents;
b. All POLICY or POLICIES YOU developed or purported to
follow regarding making and maintaining the WEBSITE in an
ACCESSIBLE state, including copies of any such documents;
c. All POLICY or POLICIES YOU developed or purported to
follow for processing ACCESSIBILITY and other complaints from
users of the WEBSITE; and
d. All POLICY or POLICIES YOU developed or purported to
follow regarding service level agreements or other bug fix priority
levels for the WEBSITE.
14. YOUR POLICY or POLICIES regarding ACCESSIBLITY of the
MOBILE APP in effect in 2015, including:
a. All POLICY or POLICIES YOU developed or purported to
follow regarding procurement of accessible information technology
products and services that YOU use to communicate with or
interact with the public, including copies of any such documents;
b. All POLICY or POLICIES YOU developed or purported to
follow regarding making and maintaining the MOBILE APP in an
ACCESSIBLE state, including copies of any such documents;

 
NSD OO “ENO Koes

RP RB NY YN NDR Rm wg
oN NOB NO SG Oem AN aA aA OH 2S

 

ce. All POLICY or POLICIES YOU developed or purported to
follow for processing ACCESSIBILITY and other complaints from
users of the MOBILE APP; and
d. All POLICY or POLICIES YOU developed or purported to
follow regarding service level agreements or other bug fix priority
levels for the MOBILE APP.

15. YOUR POLICY or POLICIES regarding ACCESSIBLITY of the

WEBSITE in effect from 2016 to the present, including:
a. All POLICY or POLICIES YOU have developed or purported to
follow regarding procurement of accessible information technology
products and services that YOU use to communicate with or
interact with the public, including copies of any such documents;
b. All POLICY or POLICIES YOU have developed or purported to
follow regarding making and maintaining the WEBSITE in an
ACCESSIBLE state, including copies of any such documents;
c. All POLICY or POLICIES YOU have developed or purported to
follow for processing ACCESSIBILITY and other complaints from
users of the WEBSITE; and
d. All POLICY or POLICIES YOU have developed or purported to
follow regarding service level agreements or other bug fix priority
- levels for the WEBSITE.
16. YOUR POLICY or POLICIES regarding ACCESSIBLITY of the
MOBILE APP in effect from 2016 to the present, including:

a. All POLICY or POLICIES YOU have developed or purported to
follow regarding procurement of accessible information technology
products and services that YOU use to communicate with or

interact with the public, including copies of any such documents;

 

 
~~ Bm WwW wv

io]

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25

27
28

 

17.

b. All POLICY or POLICIES YOU have developed or purported to
follow regarding making and maintaining the MOBILE APP in an
ACCESSIBLE state, including copies of any such documents;
c. All POLICY or POLICIES YOU have developed or purported to
follow for processing ACCESSIBILITY and other complaints from
users of the MOBILE APP; and
d. All POLICY or POLICIES YOU have developed or purported to
follow regarding service level agreements or other bug fix priority
levels for the MOBILE APP.

YOUR efforts to make and maintain the WEBSITE in an

ACCESSIBLE state. This topic includes:

a. What reviews, evaluations, or audits have been done of the
WEBSITE, including how, when, where, why, and by whom the
reviews, evaluations, or audits were done and results reported and
transmitted;

b. Challenges to making the WEBSITE ACCESSIBLE, including
any security or cost concerns and any necessary “fundamental
alterations”;

c. What actions are necessary to make the WEBSITE
ACCESSIBLE;

d. The amount of time necessary to make the WEBSITE
ACCESSIBLE;

e, The personnel assigned and money allocated to make the
WEBSITE ACCESSIBLE both prior and subsequent to the filing of this
ACTION;

f. Training of YOUR employees, partners, or contractors in

methods and practices of making and maintaining websites in an

 

 
{yo

SI DBD WA fF

oO

 

18.
ACCESSIBLE state. This topic includes:

accessible state;

g. Those SCREEN READING SOFTWARE PROGRAMS that
YOU own, lease, or for which YOU have a licensee;

h. Those automated testing tools for determining the level of
ACCESSIBILITY of websites for persons with disabilities that YOU
own, lease, or for which YOU have a licensee and when that tool(s) has
been utilized; and

i. Testing YOU have conducted or caused to be conducted on the
WEBSITE with individuals with disabilities.

YOUR efforts to make and maintain the MOBILE APP in an

a. What reviews, evaluations, or audits have been done of the
MOBILE APP, including how, when, where, why, and by whom the
reviews, evaluations, or audits were done and results reported and
transmitted;

b. Challenges to making the MOBILE APP ACCESSIBLE,
including any security or cost concerns and any necessary “fundamental
alterations”;

C. What actions are necessary to make the MOBILE APP
ACCESSIBLE;

d. The amount of time necessary to make the MOBILE APP
ACCESSIBLE;

e. The personnel assigned and money allocated to make the
MOBILE APP ACCESSIBLE both prior and subsequent to the filing of
this ACTION;

f, Training of YOUR employees, partners, or contractors in

methods and practices of making and maintaining mobile applications

 

 
“a HD vA &

oo

10
i]
12
13
14

16
17
18
19
20
21
22

24
25
26
27
28

 

in an accessible state;

g. Those SCREEN READING SOFTWARE PROGRAMS that
YOU own, lease, or for which YOU have a licensee;

h. Those automated testing tools for determining the level of
ACCESSIBILITY of mobile applications for persons with disabilities
that YOU own, lease, or for which YOU have a licensee and when that
tool(s) has been utilized; and

i. Testing YOU have conducted or caused to be conducted on the
MOBILE APP with individuals with disabilities.

19. The reasons YOU did not have an ACCESSIBLE WEBSITE in 2015.

20. The reasons YOU did not have an ACCESSIBLE MOBILE APP in
2015.

21. YOUR reports, reviews, evaluations, or audits that measure or evaluate
ACCESSIBILITY of the WEBSITE and/or compliance with YOUR POLICY or
POLICIES regarding ACCESSIBLITY of the WEBSITE.

22. YOUR reports, reviews, evaluations, or audits that measure or evaluate
ACCESSIBILITY of the MOBILE APP and/or compliance with YOUR POLICY or
POLICIES regarding ACCESSIBLITY of the MOBILE APPLICATION.

23. Any and all alternatives to the WEBSITE YOU contend provide equal
or greater access to YOUR goods, services, facilities, privileges, advantages, or
accommodations than the WEBSITE.

24, Any and all alternatives to the MOBILE APP YOU contend provides
equal or greater access to YOUR goods, services, facilities, privileges, advantages,
or accommodations than the MOBILE APP.

25. The training provided to personnel who answer calls to YOUR 800-
252-4031 customer service line, including the training provided customer service

operators in how to assist blind callers.

10

 

 
od

-

Oo Co NY HD Ww

10
il
12

14
1S
16
17
18
19
20
21
22
23
24

26
27
28

 

26. Complaints or inquiries about or notice of the WEBSITE not being
ACCESSIBLE or otherwise difficult for persons with disabilities to use.

27. Complaints or inquiries about or notice of the MOBILE APP not being
ACCESSIBLE or otherwise difficult for persons with disabilities to use.

28. The operational costs relating to YOUR WEBSITE and the revenues
and profits received by YOU as a result, directly or indirectly, of the operation of
YOUR WEBSITE.

29. The operational costs relating to YOUR MOBILE APP and the
revenues and profits received by YOU as a result, directly or indirectly, of the
operation of YOUR MOBILE APP.

30. The factual bases for each affirmative defense YOU assert in this
ACTION.

1]

 

 
